DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
Claim Objections
Claim 9 is objected to because of the following informalities:  
Lines 3-4 recite “the table comprising: the table supported by…” which appears to be a grammatical error.  
Line 7 recites “extendible from a a first end” which appears to be a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1, the phrase “a table” in line 3 of the claim is unclear if the table is the same or different from the previously claimed table.
Regarding claim 1, the phrase “a deployed mode” in the last line of the claim is unclear if the deployed mode is the same or different from the previously claimed deployed mode.
Regarding claim 20, the phrase “a deployed mode” in the last line of the claim is unclear if the deployed mode is the same or different from the previously claimed deployed mode.
Double Patenting
Claims 23 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 22. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-13, 19-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Malek et al. (US 2013/0256456) in view of Samuelsen (US 1,099,620) and Tram et al. (WO 2016/207792).
In re. claim 1, Malek teaches a table (160) (fig. 12) installed into an aircraft (10) (para [0056]), the aircraft having a cabin area (56) including a floor area defining a longitudinally-extending aisle 
Malek fails to disclose the forward and aft facing seats being located across the aisle from a side-facing seat facing towards the aisle, the extension member being slidably positionable from a retracted mode where the extension member is at least partially concealed beneath the table, the table extension member configured to be raised and locked after being moved into deployed mode such that the upper surface of the extension member is substantially level with a top surface of the table, the flaps are hinged, and the flaps are configured to be folded- over and rested on top of the extension member when the table extension member is in retracted mode.
Tram teaches an aircraft (para [0002]) cabin area (14) having forward and aft facing seats being located across the aisle from a side-facing seat facing towards the aisle (as depicted in fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek to include the teachings of Tram to have the recited aircraft cabin configuration, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing passenger from the opposite side of the aisle to face one another to encourage social engagement. 

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram to include the teachings of Samuelsen to have the recited extension member configuration, since Malek discusses the section (173) being extensible, and doing so provides a quickly accessible storage location for the extension member. 
In re. claim 8, Malek as modified by Tram and Samuelsen (see Samuelsen) teach the table of claim 1, wherein the extension member, upon entering into deployment mode, is configured to spring up (via spring (b)) such that the upper surface of the extension member is substantially level with the top surface of the table (pg. 1, ln. 50-58).  
In re. claim 9, Malek teaches a table (160) (fig. 12) for use in a vehicle (10) (para [0056]), the vehicle having a floor (below passageway (174)) (fig. 12), at least one forward-facing seat (18, 20) on one side of a walkway (174), and a seat (162, 16) on an opposite side of the walkway (fig. 12), the table comprising: an area of the floor located between the forward and aft-facing seats on one side of the aisle (below table (173)) (e.g. see fig. 14); a table extension member (173), the extension member further configured to be in a deployed mode where the extension member is extended at least partially across the walkway in the vehicle (fig. 12) to be adjacent the seat on the opposite side 
Malek fails to disclose the seat on an opposite side of the walkway is an aisle facing seat, the table supported by the floor, the table extension member is slidably extendible from a first end of the table from a concealed mode where the table extension member is positioned beneath the table in a pocket, and in moving from the concealed mode to the deployed mode being configured to be pulled outward and locked upward such that an upper surface of the extension member is substantially level with a top surface of the table.  
Tram teaches an aircraft (para [0002]) cabin area (14) having forward and aft facing seats being located across the aisle from a side-facing seat facing towards the aisle (as depicted in fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek to include the teachings of Tram to have the recited aircraft cabin configuration, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing passenger from the opposite side of the aisle to face one another to encourage social engagement. 
Samuelsen teaches a table supported by the floor (via depicted legs) (fig. 2), a table extension member (a,k) is slidably extendible from a first end of the table from a concealed mode where the table extension member is positioned beneath the table (left side of figure 2) in a pocket (drawer) (pg. 1, ln. 35-39), and in moving from the concealed mode to the deployed mode being configured to be pulled outward and locked upward such that an upper surface of the extension member is substantially level with a top surface of the table (right side of fig. 2).

In re. claim 10, Malek as modified by Tram and Samuelsen (see Samuelsen) teach the table of claim 9, wherein the table has a table-top (l), and the extension member includes oppositely-mounted flaps (k) each on a hinged connection (pg. 1, ln. 38-39) made between outside edges of the extension member (a) and inside edges of each of the extension flaps (k) (fig. 1), the flaps being deployable outwardly on the hinges to abut the outside edges of the extension member (fig. 1), gravity thus locking the flaps in place such that tops of the flaps are level with the upper surfaces of the table and extension member increasing the overall surface area (fig. 1).
Malek as modified by Tram and Samuelsen (see Malek) teach the extension member (173) in a dimension in line with the walkway (174) (fig. 12).  
In re. claim 11, Malek as modified by Tram and Samuelsen (see Samuelsen) teach the table of claim 10, wherein the extension flaps (k) are foldable on top of the extension member (a) (pg. 1, ln. 74-75), and when the extension member is in the deployed mode, the extension flaps are rotatable out, down, and supported in a substantially horizontal plane (fig. 1).
Malek as modified by Tram and Samuelsen (see Malek) teach the extension member extending out in the direction of the walkway (174) (fig. 12).
In re. claim 12, Malek as modified by Tram and Samuelsen (see Samuelsen) teach the table of claim 9, wherein the extension member, upon entering into deployment mode, is configured to spring up (via spring (b)) to be level with the upper surface of the table (right side of fig. 2).  

In re. claim 19, Malek as modified by Tram and Samuelsen (see Malek) teach the table of claim 1 wherein the flaps when extended out in the direction of the aisle are supported such that the flaps provide an extended upper surface 
Malek as modified by Tram and Samuelsen (see Samuelsen) teach the flaps are hinged (pg. 1, ln. 38-39) and are substantially level with the upper surface of the extension member and the top surface of the table (l) (fig. 1-2).  
In re. claim 20, Malek teaches an aircraft table system (fig. 12), the system comprising: a cabin area of the aircraft, the cabin area (156) including a floor surface having a longitudinally-extending aisle (174), a forward-facing seat (18, 20) and an aft-facing seat (164, 166) on a first side of the aisle (port side (40)), and a seat (16, 162) across the aisle (fig. 12); a table (160) installed between the forward and aft-facing seats (fig. 12), the table including a table extension member (173), the extension member extended from an aisle-side of the table at least partially across the longitudinally-extending aisle (fig. 12) to an extent that an upper surface of the extension member is able to support articles for the benefit of a passenger sitting in the seat (understood to be within arm reach of seats (16, 162)) (fig. 12); and the table extension member having a pair of flaps (depicted as equivalent to leaves (180, 182) in fig. 12), the hinged flaps in the direction of the aisle (174) when in a deployed mode (fig. 12).  
Malek fails to disclose a side facing seat facing inwardly across the aisle toward the first side of the aisle, the table supported by a floor surface, the extension member being slidably positionable from a retracted mode where the extension member is at least partially concealed beneath the table, and into a deployed mode, the table extension member configured to be raised and locked after 
Tram teaches an aircraft (para [0002]) cabin area (14) having forward and aft facing seats being located across the aisle from a side-facing seat facing towards the aisle (as depicted in fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek to include the teachings of Tram to have the recited aircraft cabin configuration, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing passenger from the opposite side of the aisle to face one another to encourage social engagement. 
Samuelsen teaches a table supported by a floor surface (via depicted legs) (fig. 2), the extension member (k) being slidably positionable from a retracted mode where the extension member is at least partially concealed beneath the table (left side of figure 2), and into a deployed mode (right side of fig. 2), the table extension member configured to be raised and locked after being moved into deployed mode such that the upper surface of the extension member is substantially level with a top surface of the table (figs. 1-2), and hinged flaps (k) (pg. 1, ln. 37-38) being extendable out and configured to be folded-over and rested on top of the extension member when the table extension member is in retracted mode (a) (pg. 1, ln. 74-75).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram to include the teachings of Samuelsen to have the recited extension member and floor support configuration, since 
In re. claims 22-23, Malek as modified by Tram and Samuelsen (see Malek) teach the system of claim 20 wherein the flaps when extended out in the direction of the aisle are supported such that the flaps provide an extended upper surface (fig. 12).
Malek as modified by Tram and Samuelsen (see Samuelsen) teach the flaps (k) are hinged (pg. 1, ln. 37-38) and an extended upper surface (fig. 1) which is substantially level with the upper surface of the extension member (a) and the top surface of the table (figs. 1-2).
In re. claim 24, Malek as modified by Tram and Samuelsen (see Malek) teach the system of claim 20 comprising: an edge of the table opposite the aisle side, the edge abutting an interior aircraft fuselage wall (port side (40)) located outside the forward and aft facing seats (fig. 12).

Claims 2, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Malek as modified by Samuelsen and Tram as applied to claims 1, 9, and 20 respectively above, and further in view of Bohr (US 0,522,101).

In re. claim 2, Malek as modified by Tram and Samuelsen (see Malek) teach the table of claim 1 comprising: an area of the floor located between the forward-facing and aft-facing seats (below table (160)) (e.g. see fig. 14).
Malek as modified by Tram and Samuelsen (see Malek) teach a pocket (drawer) (pg. 1, ln. 35-39), the pocket being located underneath the table, the pocket at least partially concealing the extension member when the extension member is in the retracted position (left side of fig. 2).

Bohr teaches a pedestal (14) mounted at a lower end onto an area of the floor (fig. 1) and at an upper location to a pocket (created between table top (10) and lower frame (11) (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram and Samuelsen to incorporate the teachings of Bohr to have a central pedestal mounted below the pocket, since there are a finite number of identified predictable solutions for providing the table surface at an elevated position, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so improves the ease of access of an individual’s feet when sitting near the table while providing structural support for the table.
In re. claim 14, Malek as modified by Tram and Samuelsen (see Malek) teach the table of claim 13 wherein the table (160) is centrally-located up from the vehicle floor (fig. 12).  
Malek as modified by Tram and Samuelsen fail to disclose the table is supported atop a centrally-located pedestal which extends up from the floor.
Bohr teaches a pedestal (14) mounted at a lower end onto an area of the floor (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram and Samuelsen to incorporate the teachings of Bohr to have a central pedestal mounted to the floor, since there are a finite number of identified predictable solutions for providing the table surface at an elevated position, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so improves the ease of access of an individual’s feet when sitting near the table.

Malek as modified by Tram and Samuelsen (see Samuelsen) teach a pocket (drawer) (pg. 1, ln. 35-39) being located underneath the table (fig. 2), the pocket at least partially concealing the extension member when the extension member is in the retracted position (left side of figure 2). 
Malek as modified by Tram and Samuelsen fail to disclose a pedestal mounted at a lower end to the floor and at an upper location to a pocket.
Bohr teaches a pedestal (14) mounted at a lower end onto an area of the floor (fig. 1) and at an upper location to a pocket (created between table top (10) and lower frame (11) (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram and Samuelsen to incorporate the teachings of Bohr to have a central pedestal mounted below the pocket, since there 
are a finite number of identified predictable solutions for providing the table surface at an elevated position, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so improves the ease of access of an individual’s feet when sitting near the table while providing structural support for the table.
Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive. 
Applicant argues The relevant portion in the specification of Malek, Paragraph [0147] reveals that "[a]n extensible section 173 may be added to the table top." [Emphasis added]. Thus, the clear implication is that the Malek extension is a separately added component to the table 182. Not some sort of integrated system that enables a pull-out deployment mode like what is disclosed in the instant application.
In proposing the argument, the applicant makes two assumptions about the teachings of Malek.  First, the applicant assumes Malek’s extension member is separately added.  Second, the applicant assumes the extension member cannot be an integrated system that enables a pull-out deployment mode.  As both assumptions are not supported in any part of the disclosure provided by Malek and are shown as within the capabilities of one having ordinary skill in the art, the argument is considered non-persuasive.
Applicant argues, the two arrangements are thus completely different, and it is highly unlikely that one would look to the 1914 Samuelson double side-bar extension table for solutions since the two are from such diverse areas in the art.
In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).  
In response to applicant's argument that side-bar extension table is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the skilled person is one having ordinary skill in the art of tables, and would be subject to the knowledge available in the disclosure of Samuelson.  Therefore, the argument is considered non-persuasive.
Applicant argues, There is no side facing seat in this arrangement, it can be told from the other figures in Malek that the table 182 is not supported by legs or a pedestal, rather, it extends out from an inside wall.  Malek fails to disclose a pedestal mounted at a lower end onto an area of the floor located between the forward and aft-facing seats and at an upper location to a pocket.
Applicant’s arguments with respect to these portions of the claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647